Citation Nr: 0827606	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  95-38 065	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right patella fracture beginning  
August 18, 2006.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on August 25, 
2004, which vacated a February 2004 Board decision and 
remanded the case for additional development.  In a May 2007 
decision the Board denied entitlement to an evaluation 
greater than 10 percent for postoperative residuals of a 
right patella fracture for the period from August 25, 1994 to 
August 17, 2006.  This issue was not subsequently appealed 
and the Board decision as to this matter has become final.  
The Board also remanded the limited issue of entitlement to 
an evaluation greater than 20 percent from August 18, 2006.  
This matter has been adequately developed for appellate 
review.

The appeal initially arose from a December 1994 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Court previously vacated and remanded a September 2002 Board 
decision as to the underlying increased rating claim in 
August 2003.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
postoperative residuals of a right patella fracture are 
presently manifested by X-ray evidence of arthritis without 
evidence of flexion limited to 30 degrees, including as a 
result of pain or functional loss.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
postoperative residuals of a right patella fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in October 2001, February 2005, August 2005, March 
2006, July 2006, and June 2007.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in March 2006 and in February 
2008.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  The veteran was requested to submit additional 
information in support of his claim by correspondence dated 
in June 2007, but did not respond.  Further attempts to 
obtain additional evidence would be futile.  Although the 
March 2008 VA examination report did not specifically notes 
that range of motion studies were conducted using a 
goniometer as requested in the May 2007 remand instructions, 
the provided findings appear to be complete and consistent 
with the other evidence of record.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Increased Ratings
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2007).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Factual Background and Analysis

Service treatment records show that the veteran sustained a 
right patella fracture during active duty in August 1982 
which was surgically treated with an open reduction and 
internal fixation.  In a May 1983 rating decision service 
connection was established with a 10 percent evaluation for 
postoperative residuals of a right patella fracture.  

On August 25, 1994, the veteran reopened his claim for a 
rating increase for his right knee disability.  An unappealed 
May 2007 Board decision denied entitlement to an evaluation 
greater than 10 percent for postoperative residuals of a 
right patella fracture for the period from August 25, 1994 to 
August 17, 2006.  

At his VA examination in October 2005, the veteran complained 
of right knee pain aggravated by prolonged use.  The examiner 
noted there was slight swelling to the right knee, but no 
effusion.  It was also noted that the veteran refused to 
allow any movement of his right knee for clinical testing 
purposes and that the knee was immobilized by a knee brace.  
Range of motion testing with the knee brace revealed 
extension to 0 degrees, limited by pain, and flexion to 30 
degrees, limited by pain.  The examiner stated that no 
additional opinions as to the right knee could be provided 
without resort to mere speculation.  

VA treatment records dated in February 2006 noted the veteran 
complained of back and knee pain and that he requested pain 
medication.  The examiner noted he was not wearing a brace 
and that he walked with a fairly well-balanced gait using a 
cane in his left hand.  No tenderness was noted on palpation 
of the patella.  Range of motion testing revealed 
active/passive extension to 0 degrees and flexion to 
90 degrees, with resistance at 90 degrees.  X-rays revealed 
mild osteoarthritis of the patellofemoral joint and probable 
bipartite patella.  The examiner's diagnoses included mild 
right knee osteoarthritis with no clinical evidence that the 
bipartite patella was symptomatic.  

On VA examination in August 2006, the veteran complained of 
weakness, stiffness, swelling, giving way, and a lack of 
endurance.  He described his pain as constant and aggravated 
by physical activity.  An examination revealed abnormal 
movement and guarding.  There was locking pain and crepitus, 
but the knee was not ankylosed or in any fixed position.  
Extension was to 0 degrees and flexion was limited to 
90 degrees secondary to pain.  After repetitive use, there 
was evidence of pain, fatigue, weakness, and lack or 
endurance.  There was no evidence of incoordination.  The 
major functional impact was pain, but there was no additional 
limitation of motion.  Anterior and posterior cruciate 
testing revealed less than five millimeters of motion.  
Medial and lateral collateral ligaments and meniscus testing 
could not be conducted due to pain.  The diagnoses included 
degenerative joint disease of the right knee and patella.  It 
was noted the veteran had difficulty for prolonged standing, 
walking, or kneeling.  

VA treatment records dated in January 2008 noted the 
veteran's orthopedic surgeon was unwilling to perform knee 
surgery until he was cocaine free.  The examiner noted that 
controlled substance prescriptions would not be considered 
until he had been in a supervised substance abuse program and 
had been drug free for at least six months.  

On VA examination in March 2008, the veteran reported that he 
was unable to stand for more than a few minutes and was 
unable to walk more than a quarter of a mile.  He wore a 
hinged knee brace and used a cane when walking.  He 
complained of right knee deformity, giving way, instability, 
pain, stiffness, and weakness.  He stated he experienced 
daily episodes of locking and severe flare-ups weekly, but 
denied any dislocation, subluxation, or effusion.  The 
examiner noted the veteran's gait was antalgic with poor 
propulsion.  It was noted he off loaded significantly with 
his cane and that he had a slow halting gait.  There was 
evidence of an abnormal right shoe wear pattern with 
increased wear on the contact of the heel.  

Range of motion studies of the right knee revealed active 
motion against gravity from 0 to 80 degrees with pain 
beginning at 60 degrees, passive motion from 0 to 80 degrees 
with pain beginning at 60 degrees, and motion against strong 
resistance from 0 to 25 degrees with pain beginning at 20 
degrees.  Extension was to 0 degrees on all testing.  The 
examiner noted that attempts to increase range of motion 
through encouragement and passive overpressure were met with 
significant pain reaction, guarding, and no improvement in 
motion.  It could not be stated whether this was simply 
severe guarding or reduced pliability of the soft tissue due 
to prolonged pain issues.  The veteran reported a sensation 
of instability including weakness in the knee, a giving out, 
and a feeling of an absence of responsiveness when he tried 
to step up.  The examiner stated there was no instability of 
the joint upon objective examination.  X-rays revealed mild 
tricompartmental osteoarthritis of the knee that was slightly 
worse in the patellofemoral compartment and a subtle chronic 
sclerosis of the patella consistent with a healed patellar 
fracture.  The diagnosis was mild general osteoarthritis with 
severe patellofemoral syndrome.  The disorder was considered 
a severe impairment to exercise, but only a moderate 
impairment including to chores and recreation.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected postoperative residuals of a 
right patella fracture are presently manifested by X-ray 
evidence of arthritis without evidence of flexion limited to 
15 degrees, including as a result of pain or functional loss.  
The service-connected disorder is most appropriately rated 
under the criteria for diagnostic code 5003.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The recent 
examination revealed X-ray evidence of arthritis to the right 
knee joint with range of motion limited at 60 degrees due to 
pain.  Although motion against strong resistance produced 
pain at 20 degrees, VA ratings are measured in terms of 
normal motion.  

The Board also finds that a higher or separate rating under 
the criteria of other diagnostic codes is not warranted.  
There is no probative evidence of leg extension limited at 10 
degrees, slight recurrent subluxation or lateral instability, 
or dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  Although the 
veteran has complained of locking and instability, the 
objective medical findings of the March 2008 VA examination 
are considered to be persuasive.  While the August 2006 
examiner noted anterior and posterior cruciate testing 
revealed less than five millimeters of motion, there is no 
indication that this finding is representative of any 
instability nor whether it was considered to be of any 
significance.  The record also shows that the veteran has 
demonstrated past behavior which an April 2004 examiner found 
to be a feigning of symptoms and the Board finds his 
subjective complaints warrant a lesser degree of probative 
weight.  Therefore, entitlement to a rating in excess of 
20 percent is not warranted.

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  The 
veteran's service-connected right knee disability is 
adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a right patella fracture after 
August 18, 2006, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


